                            Case 3:21-cv-05461-WHO Document 14 Filed 09/10/21 Page 1 of 9



                   1       CROWELL & MORING LLP
                           Valerie M. Goo (SBN 187334)
                   2       VGoo@crowell.com
                           Raija J. Horstman (SBN 277301)
                   3       RHorstman@crowell.com
                           515 South Flower Street, 40th Floor
                   4       Los Angeles, CA 90071
                           Telephone:     213.622.4750
                   5       Facsimile:     213.622.2690
                   6       Christopher Cole (pro hac vice pending)
                           CCole@crowell.com
                   7       1001 Pennsylvania Avenue NW
                           Washington, DC 20004
                   8       Telephone:    202.624.2500
                           Facsimile:    202.628.5116
                   9
                           Attorneys for Defendant
              10           MOLSON COORS BEVERAGE COMPANY USA LLC1
              11                                      UNITED STATES DISTRICT COURT

              12                                   NORTHERN DISTRICT OF CALIFORNIA

              13                                                 SAN FRANCISCO

              14
                           JOSEPH WAGNER as an individual, on            Case No. 3:21-CV-05461-WHO
              15           behalf of himself, the general public and
                           those similarly situated,                     MOLSON COORS’S NOTICE OF
              16                                                         MOTION AND MOTION TO DISMISS
                                             Plaintiff,                  PLAINTIFF’S COMPLAINT;
              17                                                         MEMORANDUM OF POINTS AND
                                  v.                                     AUTHORITIES IN SUPPORT THEREOF
              18
                           Molson Coors Beverage Company,                Date:              October 20, 2021
              19                                                         Time:              2:00 PM
                                             Defendant.                  Courtroom:         2
              20

              21                                                         Action Filed:      July 15, 2021
                                                                         Judge:             Hon. William H. Orrick
              22

              23                                                         [Filed Concurrently with [Proposed] Order re
                                                                         Motion to Dismiss; Declaration of Sofia
              24                                                         Colucci; Request for Judicial Notice; and
                                                                         [Proposed] Order re Request for Judicial
              25                                                         Notice]

              26

              27
                       1
                        Molson Coors Beverage Company USA LLC was erroneously sued as Molson Coors Beverage
              28       Company.
  C ROWELL                                                                     MOLSON COORS’S NOT. OF MOT. & MOT. TO
& M ORING LLP                                                                    DISMISS PL.’S COMPL.; MPA IN SUPPORT
ATTORNEYS AT LAW                                                                  THEREOF; CASE NO. 3:21-CV-05461-WHO
                         Case 3:21-cv-05461-WHO Document 14 Filed 09/10/21 Page 2 of 9



                   1                        NOTICE OF MOTION AND MOTION TO DISMISS
                   2          TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
                   3          PLEASE TAKE NOTICE that on Wednesday, October 20, 2021 at 2:00 p.m. in
                   4   Courtroom 2 on the 17th Floor of the United States District Court, Northern District of California,
                   5   San Francisco, 450 Golden Gate Avenue, San Francisco, California 94102, Defendant Molson
                   6   Coors Beverage Company USA LLC (“Molson Coors”) will and does move this Court for an
                   7   order dismissing Plaintiff Joseph Wagner’s (“Plaintiff”) Complaint in its entirety, without leave to
                   8   amend, under Federal Rule of Civil Procedure (“Rule”) 12(b)(1), Rule 11, and the court’s
                   9   inherent powers, for lack of jurisdiction because Plaintiff lacks Article III standing. The
              10       Complaint incorporates a requisite sworn declaration from Plaintiff in which he swears, under
              11       penalty of perjury, that he purchased Vizzy hard seltzer in August and September 2018 from a
              12       Safeway in Petaluma, California. Plaintiff’s declaration is not only indisputably false, it is
              13       actually impossible. Indeed, he could not have purchased Vizzy in the Petaluma Safeway in 2018
              14       because Vizzy was not conceived of internally at Molson Coors until September 2019 and was
              15       not available for purchase by consumers until April 2020. Thus, Plaintiff cannot have Article III
              16       standing and the Complaint should be dismissed with prejudice.
              17              This Motion is based on this Notice of Motion and Motion, the accompanying
              18       memorandum, the concurrently filed Request for Judicial Notice, the concurrently filed
              19       Declaration of Sofia Colucci, [Proposed] Order, and such other documents and information that
              20       the Court may consider.
              21                                           STATEMENT OF ISSUES
              22              1.      Whether, under Rule 12(b)(1), the Court should dismiss Plaintiff’s Complaint in
              23       its entirety without leave to amend for lack of Article III standing because he could not have
              24       purchased the product as alleged in 2018.
              25              2.      Whether, under Rule 12(b)(1), Rule 11 and the court’s inherent powers, the Court
              26       should dismiss Plaintiff’s Complaint in its entirety without leave to amend because Plaintiff has
              27       filed a patently false declaration asserting that he purchased the product at a Safeway in Petaluma,
              28       California in August and September 2018, which is nearly two years before the product was ever
  C ROWELL                                                                          MOLSON COORS’S NOT. OF MOT. & MOT. TO
& M ORING LLP                                                           -1-           DISMISS PL.’S COMPL.; MPA IN SUPPORT
ATTORNEYS AT LAW                                                                       THEREOF; CASE NO. 3:21-CV-05461-WHO
                            Case 3:21-cv-05461-WHO Document 14 Filed 09/10/21 Page 3 of 9



                   1   sold to the public and a year or more before the product was even conceived of at Molson Coors.
                   2                        MEMORANDUM OF POINTS AND AUTHORITIES
                   3   I.      INTRODUCTION
                   4           Plaintiff has brazenly filed a patently false declaration under penalty of perjury in a
                   5   fraudulent attempt to manufacture standing to bring claims against Molson Coors for alleged
                   6   violations of California’s false advertising and consumer protection laws.
                   7           Under penalty of perjury, Plaintiff submitted to this Court a sworn declaration supporting
                   8   his Complaint that he purchased Vizzy Hard Seltzer (“Vizzy”) in August and September of 2018.
                   9   ECF 1, Ex. A (“Plaintiff’s Declaration”). However, it cannot be disputed that Molson Coors did
              10       not launch Vizzy into retail distribution until April 2020 and therefore it is impossible for Plaintiff
              11       to have purchased it in 2018. Accordingly, Plaintiff also could not have read the product labels
              12       prior to purchase in 2018 as he falsely alleges. Plaintiff’s own sworn declaration establishes that
              13       Plaintiff has not been injured and has no Article III standing. Thus, his Complaint should be
              14       dismissed with prejudice.
              15       II.     STATEMENT OF FACTS2
              16               Molson Coors manufactures, markets, advertises, and sells a variety of hard seltzers under
              17       the brand name “Vizzy.” ECF 1, ¶ 13. Plaintiff alleges he made his purchases of Vizzy in 2018
              18       “after reading and relying on Defendant’s product label that advertised ‘With Antioxidant
              19       Vitamin C from Acerola Superfruit.’” ECF 1, ¶ 65. Plaintiff alleges he was misled by the labeling
              20       and advertising because the label states that Vizzy contains “Antioxidant Vitamin C from Acerola
              21       Superfruit” and makes “other representations.” ECF 1, ¶¶ 5, 15. Plaintiff claims that such
              22       statements are deceptive and constitute unlawful advertising.3
              23               In Plaintiff’s Declaration, which is required under California Code Section 1780(d) to
              24       state the factual foundation for the relief he seeks and is part of his Complaint, Plaintiff swore,
              25

              26       2
                         These facts alleged in the Complaint are taken as true for purposes of this motion only.
                       3
                         Plaintiff asserts claims against Molson Coors for violation of the California Consumers Legal
              27       Remedies Act (“CLRA”); Business & Prof. Code §17500 (“FAL”); Fraud, Deceit, and/or
                       Misrepresentation; Business & Prof. Code §17200 (“UCL”); and Unjust Enrichment with respect
              28       to Molson Coors’s marketing of Vizzy.
  C ROWELL                                                                          MOLSON COORS’S NOT. OF MOT. & MOT. TO
& M ORING LLP                                                            -2-          DISMISS PL.’S COMPL.; MPA IN SUPPORT
ATTORNEYS AT LAW                                                                       THEREOF; CASE NO. 3:21-CV-05461-WHO
                           Case 3:21-cv-05461-WHO Document 14 Filed 09/10/21 Page 4 of 9



                   1   under penalty of perjury, that he “purchased Vizzy Hard Seltzer variety packs in August and
                   2   September of 2018 from Safeway in Petaluma, California.” ECF 1, Ex. A.4 Plaintiff did not
                   3   attach any receipts to his declaration. See id.
                   4             Molson Coors did not even decide on “Vizzy” as the name for its new product until
                   5   September 2019. Declaration of Sofia Colucci in Support of Defendant’s Motion to Dismiss
                   6   (“Colucci Decl.”), ¶ 3; see also Request for Judicial Notice (“RJN”), Ex. A, ¶ 4. It is indisputable
                   7   that Molson Coors launched Vizzy nationwide in April of 2020. Colucci Decl., ¶ 4; see also RJN,
                   8   Ex. A, ¶ 7; Ex. B (March 24, 2020 court order denying preliminary injunction seeking to prohibit
                   9   Molson Coors from launching Vizzy); Ex. C (April 8, 2020 news article announcing the launch of
              10       Vizzy).
              11                 Vizzy was not available for consumers to purchase until April 2020. Colucci Decl., ¶ 4;
              12       see also RJN, Exs. A-C. Thus, Plaintiff could not have purchased Vizzy in 2018 from a Petaluma,
              13       California Safeway, as he claims to have done in his sworn declaration. ECF 1, Ex. A. He could
              14       not have studied and relied on a Vizzy label in 2018 as he claims to have done prior to purchase.
              15       ECF 1, ¶ 65. It is simply impossible for Plaintiff to have sustained any alleged damages. He could
              16       not have purchased Vizzy before it was available in the marketplace.
              17       III.      STANDARD OF REVIEW
              18                 A federal court may only consider cases if it has subject matter jurisdiction. Fed. R. Civ.
              19       P. 12(b)(1). A plaintiff must establish Article III standing in order for the court to have subject
              20       matter jurisdiction to grant the relief requested. Kokkonen v. Guardian Life Ins. Co. of Am., 511
              21       U.S. 375, 377 (1994); Maya v. Centex Corp., 658 F.3d 1060, 1067 (9th Cir. 2011) (“lack of
              22       Article III standing requires dismissal for lack of subject matter jurisdiction under Federal Rule of
              23       Civil Procedure 12(b)(1).”). Otherwise, it is presumed that the federal court does not have subject
              24       matter jurisdiction. Stock W., Inc. v. Confederated Tribes of the Colville Reservation, 873 F.2d
              25       1221, 1225 (9th Cir. 1989).
              26
                       4
                        The Complaint includes false allegations as well. Plaintiff alleges generally that he purchased
              27       several packs of Vizzy from 2018 to 2020. ECF 1, ¶ 64. However, Plaintiff does not allege any
                       specific purchases in 2018, 2019 or 2020. Id. Plaintiff’s Declaration swears that he made
              28       purchases only in August and September 2018. ECF 1, Ex. A.
  C ROWELL                                                                           MOLSON COORS’S NOT. OF MOT. & MOT. TO
& M ORING LLP                                                             -3-          DISMISS PL.’S COMPL.; MPA IN SUPPORT
ATTORNEYS AT LAW                                                                        THEREOF; CASE NO. 3:21-CV-05461-WHO
                           Case 3:21-cv-05461-WHO Document 14 Filed 09/10/21 Page 5 of 9



                   1          In order to establish Article III standing, a plaintiff bears the burden of establishing: (1) an
                   2   injury in fact that is concrete and particularized, as well as actual and imminent; (2) that the injury
                   3   is fairly traceable to the challenged action of the defendant; and (3) that it is likely (not merely
                   4   speculative) that injury will be redressed by a favorable decision.” In re LinkedIn User Privacy
                   5   Litig., 932 F. Supp. 2d 1089, 1092 (N.D. Cal. 2013) (citing Lujan v. Defs. of Wildlife, 504 U.S.
                   6   555, 560–61 (1992)). Because these elements “are not mere pleading requirements but rather an
                   7   indispensable part of the plaintiff’s case, each element must be supported in the same way as any
                   8   other matter on which the plaintiff bears the burden of proof, i.e., with the manner and degree of
                   9   evidence required at the successive stages of the litigation.” Id.
              10              A complaint will be dismissed under Rule 12(b)(1) if, looking at the complaint as a whole,
              11       it appears to lack federal jurisdiction either “facially” or “factually.” Safe Air for Everyone v.
              12       Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004).
              13              In a facial attack, the challenger asserts that the allegations contained in a complaint
                              are insufficient on their face to invoke federal jurisdiction. By contrast, in a factual
              14              attack, the challenger disputes the truth of the allegations that, by themselves, would
                              otherwise invoke federal jurisdiction.
              15
                       Id.
              16
                              In resolving a factual attack on jurisdiction, the district court may review evidence beyond
              17
                       the complaint without converting the motion to dismiss into a motion for summary judgment.
              18
                       Savage v. Glendale Union High Sch., 343 F.3d 1036, 1039 n.2 (9th Cir. 2003) (citing White v.
              19
                       Lee, 227 F.3d 1214, 1242 (9th Cir. 2000). Additionally, in resolving a factual attack on
              20
                       jurisdiction, the court need not presume the truthfulness of the plaintiff’s allegations and may
              21
                       review evidence beyond the complaint. Savage, 343 F.3d at 1039 n.2; White, 227 F.3d at 1242.
              22
                              And, here, it is appropriate to dismiss the complaint with prejudice given the fact that
              23
                       Plaintiff has submitted a blatantly fraudulent declaration.5 Arnold v. Cty. of El Dorado, No. 2:10-
              24
                       CV-3119 KJM GGH, 2012 WL 3276979, at *4 (E.D. Cal. Aug. 9, 2012), report and
              25

              26       5
                         By submitting Plaintiff’s fraudulent declaration (as well as patently false allegations in the
                       Complaint), counsel may have also violated their Rule 11 obligations to conduct a good faith
              27       investigation of the allegations prior to filing. As noted above, the history of Vizzy’s April 2020
                       launch was a matter of public record and its launch was the subject of other federal court
              28       litigation. Any cursory investigation, let alone a good faith one, would have revealed these facts.
  C ROWELL                                                                          MOLSON COORS’S NOT. OF MOT. & MOT. TO
& M ORING LLP                                                            -4-          DISMISS PL.’S COMPL.; MPA IN SUPPORT
ATTORNEYS AT LAW                                                                       THEREOF; CASE NO. 3:21-CV-05461-WHO
                         Case 3:21-cv-05461-WHO Document 14 Filed 09/10/21 Page 6 of 9



                   1   recommendation adopted, No. 210CV3119KJMGGHPS, 2012 WL 13046344 (E.D. Cal. Sept. 27,
                   2   2012) (dismissing case with prejudice because “perjury on any material fact strikes at the core of
                   3   the judicial function and warrants a dismissal of one’s right to participate at all in the truth
                   4   seeking process. If one can be punished for perjury with up to five years imprisonment, 18 U.S.C.
                   5   § 1621, it should not seem out of place that a civil action might be dismissed for the same
                   6   conduct.”).
                   7   IV.    ARGUMENT
                   8          This court should dismiss Plaintiff’s Complaint in its entirety because Plaintiff has not
                   9   established, and cannot establish, the requisite injury in fact to confer Article III standing.
              10       Plaintiff submitted a sworn declaration under penalty of perjury that he purchased Vizzy at a
              11       Safeway in California in 2018. That is simply impossible because Vizzy had not even been
              12       conceived of internally at Molson Coors at that point, and certainly was not available to
              13       consumers in the market.
              14              It is plaintiff’s burden to plead that he or she has suffered “an invasion of a legally
              15       protected interest which is (a) concrete and particularized, and (b) actual or imminent, not
              16       conjectural or hypothetical.” Lujan, 504 U.S. at 560. Plaintiff’s allegations are not entitled to a
              17       presumption of truthfulness under a factual attack to jurisdiction under 12(b)(1). See White, 227 at
              18       1242. Nor are the allegations in Plaintiff’s sworn declaration, submitted in an attempt to satisfy
              19       California Civil Code § 1780(d), entitled to any presumption when contradicted by factual
              20       evidence. See Sud v. Costco Wholesale Corp., No. 15-CV-03783-JSW, 2016 WL 192569, at *1
              21       (N.D. Cal. Jan. 15, 2016).
              22              For example, in Sud, the Court granted defendant’s 12(b)(1) motion to dismiss plaintiff’s
              23       complaint for claims under the UCL, CLRA, and FAL for lack of Article III standing. Id. There,
              24       the plaintiff submitted a declaration in which she attested that she and her mother purchased
              25       farmed prawns at Costco. Id. at *3. Costco, in turn, provided evidence that, while plaintiff was a
              26       card-holding Costco member, she did not purchase any farmed prawns. Id. This evidence also
              27       showed that although plaintiff’s mother’s purchase history did show the purchase of prawns, she
              28
  C ROWELL                                                                           MOLSON COORS’S NOT. OF MOT. & MOT. TO
& M ORING LLP                                                            -5-           DISMISS PL.’S COMPL.; MPA IN SUPPORT
ATTORNEYS AT LAW                                                                        THEREOF; CASE NO. 3:21-CV-05461-WHO
                           Case 3:21-cv-05461-WHO Document 14 Filed 09/10/21 Page 7 of 9



                   1   had not purchased the relevant prawns (from Thailand). Id.6 Based on this record, the Court
                   2   concluded that plaintiff did not put forth sufficient evidence to overcome Costco’s factual
                   3   challenge to Article III standing. Id.
                   4          Here, Plaintiff similarly has not put forth any evidence to establish Article III standing. In
                   5   fact, Plaintiff has submitted conclusive evidence proving he does not. And Plaintiff cannot now
                   6   disclaim his sworn statements in an attempt to artificially manufacture standing because
                   7   Plaintiff’s Declaration controls over any allegations in the Complaint. “When an exhibit to a
                   8   complaint is inconsistent with the complaint’s allegations, the exhibit controls.” Nguyen v. Bank
                   9   of Am., NA, 563 F. App’x 558 (9th Cir. 2014) (affirming dismissal with prejudice); see also
              10       Saddozai v. Lomu, No. 18-04047 BLF (PR), 2020 WL 4923973, at *1, n.4 (N.D. Cal. Aug. 21,
              11       2020) (granting summary judgment for defendants, noting “[w]here Plaintiff’s facts in his
              12       declaration differ from the alleged facts in his verified amended complaint, the Court will
              13       consider the facts stated in Plaintiff’s declaration as superseding those in the amended
              14       complaint.”). Here, Plaintiff swears under oath that he “purchased Vizzy Hard Seltzer variety
              15       packs in August and September of 2018 from Safeway in Petaluma, California” but does not
              16       attach any receipts. ECF 1, Ex. A. Plaintiff does not claim to have made any purchases in 2019 or
              17       2020 in his Declaration. Id.7
              18              In reality, Vizzy was not yet on the market in 2018. Colucci Decl. ¶ 4; RJN Exs. A–C.
              19       Because it is impossible for Plaintiff to have purchased Vizzy in 2018, as he swears under oath,
              20       he could not have reviewed its product label prior to purchase at that time, and cannot establish an
              21       injury in fact. Therefore, Plaintiff has not established—and indeed cannot establish—Article III
              22       standing to assert the claims set forth in his Complaint, which should be dismissed in its entirety.
              23

              24       6
                         In Sud, plaintiff provided a receipt for a purchase of prawns from Costco attached to her
                       declaration. 2016 WL 192569, at *3. However, Costco provided evidence that the receipt was for
              25       prawns sourced from Vietnam and Indonesia, while the prawns at issue were sourced from
                       Thailand. Thus, while plaintiff lacked Article III standing, she had not perjured herself and the
              26       Court granted leave to amend. Id.
                       7
                         Therefore, Plaintiff’s false allegations in the Complaint that he purchased Vizzy between 2018
              27       and 2020 do not save his claims. ECF 1, ¶ 64. His Declaration controls and only specifies
                       purchases in 2018. ECF 1, Ex. A. Moreover, the allegation in the Complaint that Plaintiff
              28       purchased in 2018 underscores that the “2018” in his sworn declaration was not merely a typo.
  C ROWELL                                                                         MOLSON COORS’S NOT. OF MOT. & MOT. TO
& M ORING LLP                                                           -6-          DISMISS PL.’S COMPL.; MPA IN SUPPORT
ATTORNEYS AT LAW                                                                      THEREOF; CASE NO. 3:21-CV-05461-WHO
                         Case 3:21-cv-05461-WHO Document 14 Filed 09/10/21 Page 8 of 9



                   1   See, e.g., Stahl L. Firm v. Judicate W., No. C13-1668 TEH, 2013 WL 6200245, at *6 (N.D. Cal.
                   2   Nov. 27, 2013), (granting defendant’s motion to dismiss under Rule 12(b)(1) with prejudice
                   3   where the plaintiff failed to allege that he suffered injury in fact required to establish Article III
                   4   standing in the false advertising context); Williams v. Apple, Inc., 449 F. Supp. 3d 892, 914 (N.D.
                   5   Cal. 2020) (granting defendants motion to dismiss under Rule 12(b)(1) for lack of Article III
                   6   where plaintiff failed to allege reliance because “courts have held that actual reliance is required
                   7   to demonstrate causation for purposes of Article III standing when the plaintiffs assert that their
                   8   injury is the result of deceptive misrepresentations or omissions” under the FAL and UCL).
                   9           Further, Plaintiff’s Complaint should be dismissed without leave to amend. Plaintiff’s
              10       fraudulent declaration underscores that the Complaint was brought in bad faith. “The decision of
              11       whether to grant leave to amend is in the discretion of the district court, which may deny leave to
              12       amend due to ‘undue delay, bad faith or dilatory motive on the part of the movant, repeated
              13       failure to cure deficiencies by amendments previously allowed, undue prejudice to the opposing
              14       party by virtue of allowance of the amendment, [and] futility of amendment.’” Leadsinger, Inc. v.
              15       BMG Music Pub., 512 F.3d 522, 532 (9th Cir. 2008) (affirming dismissal of plaintiff’s complaint
              16       without leave to amend based on futility). Because Plaintiff submitted blatantly false evidence,
              17       his Complaint should be dismissed with prejudice. See Combs v. Rockwell Inter. Corp., 927 F.2d
              18       486, 488 (9th Cir. 1991) (dismissing case with prejudice for false deposition testimony).
              19       Moreover, Plaintiff cannot amend to contradict the facts asserted in his declaration. See Holland
              20       v. Morse Diesel Intern., Inc., 86 Cal. App. 4th 1443, 1448 (2001) (affirming dismissal with
              21       prejudice because proposed amendment would be contradictory to exhibits attached to complaint
              22       and “[i]f facts appearing in the exhibits contradict those alleged, the facts in the exhibits take
              23       precedence.”).
              24               //
              25               //
              26               //
              27

              28
  C ROWELL                                                                           MOLSON COORS’S NOT. OF MOT. & MOT. TO
& M ORING LLP                                                             -7-          DISMISS PL.’S COMPL.; MPA IN SUPPORT
ATTORNEYS AT LAW                                                                        THEREOF; CASE NO. 3:21-CV-05461-WHO
                            Case 3:21-cv-05461-WHO Document 14 Filed 09/10/21 Page 9 of 9



                   1   V.      CONCLUSION
                   2           For the reasons set forth above, Molson Coors respectfully requests that the Court dismiss

                   3   Plaintiff’s Complaint in its entirety without leave to amend.

                   4    Dated: September 10, 2021                              CROWELL & MORING LLP
                   5

                   6                                                            /s/ Raija J. Horstman
                                                                                 Raija J. Horstman
                   7                                                         Attorneys for Defendant
                                                                    MOLSON COORS BEVERAGE COMPANY USA
                   8                                                                    LLC
                   9

              10

              11

              12

              13

              14

              15

              16

              17

              18

              19

              20

              21

              22

              23

              24

              25

              26

              27

              28
  C ROWELL                                                                        MOLSON COORS’S NOT. OF MOT. & MOT. TO
& M ORING LLP                                                          -8-          DISMISS PL.’S COMPL.; MPA IN SUPPORT
ATTORNEYS AT LAW                                                                     THEREOF; CASE NO. 3:21-CV-05461-WHO
